Dowling, J. (dissenting):
Having reached the conclusion that the contract between the parties and the defendant’s pretended services thereunder were but a cover for the collection of usury, and that the whole transaction amounted to no more than the loan of money at an usurious rate of interest, I dissent from the modification of the judgment appealed from and am in favor of affirmance.
Judgment modified as indicated in opinion, and as modified affirmed, without costs. Order to be settled on notice.